Citation Nr: 1007635	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  00-09 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polyarthralgia, 
claimed as arthritis or joint pain.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision, which 
denied service connection for polyarthralgia, claimed as 
arthritis or joint pain and service connection for asthma.  

The Board remanded the instant claim in November 2006 for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran contends, in essence, that service connection is 
warranted for polyarthralgia, claimed as arthritis and joint 
pain, and asthma, based upon service incurrence.  She 
maintains that she was injured in service during an 
automobile accident and has continued to have joint pain 
since that time.  She also claims that as a result of 
chemical exposure to mustard gas, in service, she is 
presently prescribed five different asthma medications.  

A review of the record reveals that these claims were 
remanded previously in November 2006.  The claims file (which 
had been rebuilt) and the evidence of record was not 
complete.  It was noted that the Veteran had not only been 
treated in service, but that she had been treated immediately 
after service in 1985 as a dependent of her husband at Walter 
Reed Army Medical Center (WRAMC) and Bethesda Naval Medical 
Center.  At that time, she had been treated under the name of 
M. M-C.  A search initiated by the RO/AMC with the National 
Personnel Records Center (NPRC) was performed under a 
different name (M. M-I.) resulting in no records located.  
Moreover, it was also noted that according to procedures 
established by VA, all information requests for military 
personnel and medical information/records should be initiated 
through the Personnel Information Exchange System (PIES).  It 
was noted that the records were sought under the Veteran's 
Social Security number.  Unfortunately, at the time of her 
treatment, she was not treated as a Veteran but as a 
dependent.  Those records would be located under her former 
husband's social security number.  This search has not been 
performed.  

Since those records appear to be for treatment in close 
proximity to the Veteran's release from active duty, they are 
important to the instant claim.  Therefore, in order to give 
the Veteran every opportunity to fully prosecute her claims 
and to provide her with the duty to assist, this case is 
REMANDED for the following action:

1.  The RO/AMC shall endeavor to obtain 
the Veteran's medical records from 
March 1985 to December 1985 as a dependent 
of R. L. C., for treatment at the WRAMC 
and Bethesda Naval Medical Center.  The 
record search should be initiated under 
the Veteran's former husband's Social 
Security number through the PIES system.  
If those records are located, they should 
be associated with the Veteran's claims 
file.  If they are not located, the claims 
file should so reflect that the attempt 
was unsuccessful under R. L. C.'s Social 
Security number.

2.  If, and only if the above noted search 
is fruitful and records from March 1985 to 
December 1985 provide medical evidence of 
treatment for polyarthralgia, claimed as 
arthritis or joint pain, and/or asthma 
during this period, the RO/AMC shall 
forward the records for review by the 
examiners who provided July 2009 VA 
orthopedic and pulmonary opinions.  If 
those examiners are no longer available, 
the Veteran should undergo additional VA 
examinations.  The orthopedic examiner 
should opine whether it is at least as 
likely as not that the Veteran has 
polyarthralgia/arthritis of the joints as 
a result of her period of active service, 
and the examiner conducting the pulmonary 
examination should give an opinion as to 
whether it is at least as likely as not 
that the Veteran has asthma which was 
incurred as a result of her period of 
active service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
her representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


